EXHIBIT 10.1

May 5, 2016

Mr. Ron Marshall

14 Vela Way

Edgewater, NJ 07020

Dear Ron:

We are pleased to offer you a position with Claire’s Stores, Inc. (the
“Company”). Summarized below are the key points of your job offer:

POSITION – Chief Executive Officer

REPORTING RELATIONSHIP – Board of Directors

START DATE – May 5, 2016

SALARY – Your annual base salary will be $900,000 per year, paid in accordance
with the Company’s standard payroll practices.

CAR ALLOWANCE – Not applicable

BONUS – As soon as practicable, you will be granted an option for 200,000 shares
of stock under the Claire’s Inc. Amended and Restated Stock Incentive Plan (the
“Stock Incentive Plan”) at a price per share not less than the fair market value
on the date of grant, which is expected to be in the range of $1.25 to $1.50 per
share. This option will be immediately vested upon grant, and otherwise will be
subject to the terms of the Stock Incentive Plan and those contained in the
Claire’s Inc. standard form of grant agreement. This grant will be in lieu of
participation in 2016 and subsequent years in the Company’s Annual Incentive
Plan, and all other bonus arrangements in which you participate in connection
with your current role as consultant to Apollo in connection with its investment
in the Company.

LONG-TERM INCENTIVE – You will participate in the Company’s Long-Term Incentive
Program, with grants made annually – timing as approved by the Board of
Directors. As soon as practicable, you will be granted a one-time stock option
for 600,000 shares under the Stock Incentive Plan at a price per share not less
than the fair market value on the date of grant, as described above. This option
will vest at the rate of 25% per year subject to continued employment, and
otherwise will be subject to the terms of the Stock Incentive Plan and those
contained in the Claire’s Inc. standard form of grant agreement. You will also
be eligible to participate in our annual stock option grant program after a
two-year waiting period, at the level provided therein for the Chief Executive
Officer, provided that, such amount may be amended by the Company at any time if
such amendment proportionately affects all participants in the Company’s
Long-Term Incentive Program.

 

1



--------------------------------------------------------------------------------

RESTRICTIVE COVENANTS AND CONFIDENTIALITY PROVISIONS – You will be subject to
the Company’s standard non-competition, non-solicitation and confidentiality
provisions.

SEVERANCE/NOTICE PERIOD – In the event that your employment is terminated by the
Company without “Cause” (as defined below) and subject to your execution of a
standard release and compliance with the Restrictive Covenant Agreement (as
defined below), you shall receive the following severance benefits: (i) twelve
(12) months’ base salary, payable in accordance with the Company’s customary
payroll practices, but no less frequently than monthly; and (ii) reimbursement
for COBRA premiums for group health plan coverage for twelve (12) months
following your termination date in an amount equal to the excess of the group
health plan COBRA premium rate applicable to you over the group health plan
premium rate applicable to you immediately prior to your employment termination,
provided that you timely and properly elect COBRA continuation coverage. Such
reimbursements shall be paid to you on the last payroll date of the month
following the month in which you remit the applicable premium amount; provided
that, in the event that the Company’s reimbursement of COBRA premiums described
herein would subject you or the Company to any penalty tax or other adverse tax
consequences, the parties will negotiate an economically equivalent benefit,
consistent with applicable law.

In order to receive the severance benefits described in (i) and (ii) above, you
must comply with the Restrictive Covenant Agreement and execute a standard
release provided by the Company within 60 days following your employment
termination date (or any earlier period specified in the release). Severance
payments will commence within 60 days following your employment termination
date; provided that, if the 60 day period following your employment termination
date spans two calendar years, severance payments will not commence until the
later calendar year. The first payment will include amounts that would have
otherwise been paid during the period beginning on your employment termination
date and ending on the first payment date.

For purposes of this letter, “Cause” means the occurrence of any one or more of
the following events: (i) an act of fraud, embezzlement, theft or any other
material violation of law that occurs during or in the course of your employment
with the Company; (ii) intentional damage to the Company’s assets;
(iii) intentional disclosure of the Company’s confidential information contrary
to the Company’s policies; (iv) material breach of your obligations under the
terms of your employment; (v) intentional engagement in any activity which would
constitute a breach of your duty of loyalty or of your obligations under this
Agreement; (vi) material breach of any material policy of the Company or
Company’s parent that has been communicated to you in writing; (vii) the willful
and continued failure to substantially perform your duties for the Company
(other than as a result of incapacity due to physical or mental illness); or
(viii) willful conduct by you that is demonstrably and materially injurious to
the Company, monetarily or otherwise. An act, or a failure to act, shall not be
deemed “willful” or “intentional” unless it is done, or omitted to be done, by
you in bad faith or without a reasonable belief that your action or omission was
in the best interest of the Company. Failure to meet performance standards or
objectives, by itself, does not constitute “Cause”. In consideration of the
benefits that will be provided to you, you agree that in the event of your
voluntary termination with or without Good Reason (as defined below), you will
provide a notice of at least 30 days prior to your termination date.

 

2



--------------------------------------------------------------------------------

RESIGNATION FOR “GOOD REASON” – You may resign for “Good Reason”. In the event
that you resign for Good Reason in accordance with the requirements of this
paragraph and you comply with the Restrictive Covenant Agreement and execute a
standard release provided by the Company within 60 days following your
employment termination date (or any earlier period specified in the release),
you will be entitled to receive the severance benefits described above as if you
had been “terminated without Cause.” For purposes of this letter, “Good Reason”
shall be defined as any of the following without your prior written consent:
(i) the Company fails to comply with any material obligation imposed by this
letter; (ii) any reduction in your base salary, unless all senior executives of
the Company receive a substantially similar reduction in base salary; (iii) the
Company requires you to be based (excluding regular travel responsibilities) at
any office or location more than 75 miles outside of Hoffman Estates, Illinois,
or (iv) a title change and/or significant reduction in responsibilities or
reduction of the appropriate support staff and office facilities. In order to
terminate your employment for Good Reason, you must provide the Company with
(i) at least 30 days prior written notice, specifying in reasonable detail the
circumstances constituting Good Reason and (ii) an opportunity to cure such
circumstances during the 30 day period following the Company’s receipt of notice
thereof; provided that, in the event of any such cure, you shall not have the
right to terminate employment for Good Reason; however, if the Company is not
seeking to cure, the Company shall not be obligated to allow you to continue
working during such period and may, in its sole discretion, accelerate such
termination of employment to any date during such period. You must provide any
notice of termination for Good Reason to the Company within 60 days of the date
on which the circumstances constituting Good Reason arise.

VACATION AND PAID TIME OFF – 25 days per year; prorated in your initial year of
hire based on date of hire.

BENEFITS PROGRAMS – You will be eligible to participate in Claire’s U.S.
Benefits program, including medical, HSA, dental, vision, life, and accident
plans, subject to applicable waiting periods. Specific coverages and costs are
outlined in the “Your Benefits Your Way” brochure provided to you. All employee
benefits, including the 401(k) plan described below, are subject to the terms
and conditions of the applicable plan documents and may be amended or terminated
by the Company at any time.

401(K) PLAN – Eligible after 90 days of service.

BUSINESS EXPENSES – You will be entitled to reimbursement of all reasonable
business expenses in accordance with the Company’s policies.

TAXES - The Company has the right to withhold from any amount payable to you
hereunder an amount necessary in order for the Company to satisfy any
withholding tax obligation it may have under applicable law. This letter is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and its corresponding regulations, or an exemption thereunder, and
payments may only be made under this letter upon an event and in a manner

 

3



--------------------------------------------------------------------------------

permitted by Section 409A, to the extent applicable. Severance benefits under
this letter are intended to be exempt from Section 409A under the “separation
pay exception,” to the maximum extent applicable. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Notwithstanding anything in this
letter to the contrary, if required by Section 409A, if you are considered a
“specified employee” for purposes of Section 409A and if payment of any amounts
under this letter is required to be delayed for a period of six months after
separation from service pursuant to Section 409A, payment of such amounts shall
be delayed as required by Section 409A, and the accumulated amounts shall be
paid in a lump sum payment within ten days after the end of the six-month
period. If you die during the postponement period prior to the payment of
benefits, the amounts withheld on account of Section 409A shall be paid to the
personal representative of your estate within 30 days after the date of your
death. All payments to be made upon a termination of employment under this
letter may only be made upon a “separation from service” under Section 409A. For
purposes of Section 409A, the right to a series of installment payments under
this letter shall be treated as a right to a series of separate payments. In no
event may you, directly or indirectly, designate the calendar year of a payment.
All reimbursements and in-kind benefits provided under this letter shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in this letter, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. Notwithstanding any provision contained herein, in no event
shall the Company be obligated to reimburse you for any additional tax (or
related penalties and interest) you may incur by reason of application of
Section 409A.

AGREEMENT – Acceptance of this position is contingent upon your signing the
enclosed Employee Restrictive Covenant and Intellectual Property Assignment
Agreement (the “Restrictive Covenant Agreement”).

You agree to keep the terms of this offer confidential and not disclose the
terms of this offer to any other parties, except on a need to know basis to
evaluate your decision to accept this offer.

Except as expressly stated in this letter, there are no understandings, written
or oral, relating to your employment. This letter shall serve as the
“Controlling Document” regarding any and all disputes that may arise regarding
the subject matter addressed herein.

Please acknowledge acceptance of the terms stated herein by signing a copy of
this letter and returning it to my attention.

Sincerely,

Peter P. Copses

Chairman of the Board

 

   

 

  

 

    Ron Marshall        Date

 

4